Second Amended and Restated Appendix A to the Amended and Restated Operating Expenses Limitation Agreement between Investment Mangers Series Trust and Stone Toro Investment Advisers LP Fund Operating Expense Limit Effective Date Stone Toro Long Short Fund (Formerly Stone Toro Fundamental Value Fund) Class AShares 2.75% March 28, 2014 Class C Shares 3.50% March 28, 2014 Class I Shares 2.50% March 28, 2014 Stone Toro Market Neutral Fund Class AShares 2.25% , 2014 Class C Shares 3.00% , 2014 Class I Shares 2.00% , 2014 Amended and approved by the Board on September , 2014. Agreed and accepted this day of , 2014. INVESTMENT MANAGERS SERIES TRUST STONE TORO INVESTMENT ADVISERS LP By: By: Print Name: Print Name: Title: Title:
